Citation Nr: 9934217	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for lower back pain.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mairi Nicola Morrison, Associate Counsel.


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(hereinafter "Board") from the January 1996 rating decision 
of the Department of Veterans Affairs (hereinafter "VA") at 
the Regional Office in St. Paul, Minnesota (hereinafter 
"RO") which denied veteran's claim of service connection 
for lower back pain.  The veteran withdrew his claim for 
service connection for a hiatal hernia and service connection 
for hearing loss and tinnitus was granted by the RO in July 
1999.



FINDINGS OF FACT

The veteran has not submitted competent medical evidence of a 
nexus between a present disability and military service.



CONCLUSION OF LAW

The veteran's claim for service connection for lower back 
pain is not well grounded. 38 U.S.C.A. §5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran first filed his claim for service connection for 
lower back pain in September 1995.  The veteran reported that 
he suffered from a back disorder caused by an in service 
injury received when he fell off a tank.  The veteran 
identified service medical records and post service medical 
records from Westview Clinic that he was attempting to 
obtain.

The service medical records, including the initial 
examination for service, do not reflect or comment on a back 
disorder.  The service separation examination of December 
1945 noted no complaints or findings referable to the back. 
Clinical examination of the musculoskeletal system reported 
"none" for defects and the veteran reported no complaints. 

In December 1995, the veteran submitted private medical 
records in support of his claim.  The post-service medical 
records reflect that the veteran had several work injuries to 
the spine.  In September, 1981 the veteran was examined by 
Dr. Robert S. Roloff  for lower back pain.  That record 
indicates that the veteran reported injuring his lower back 
initially in 1968  while lifting at work.  In 1987 the 
veteran described, again to Dr. Roloff,  his lower back pain 
as being caused when he slipped on a banana peel at work.  X-
rays taken at United Hospital in February 1991 noted mild 
hypertrophic changes of the lumbar spine.  A medical report 
from the Westview Clinic of October 1993 noted that the 
veteran suffered lower back pain and some leg pain two weeks 
after jumping off a tractor.   There was no reference to any 
injury in service.
 
At his RO hearing in January 1997 the veteran described how 
he fell off the tank he was assigned to drive. The tank was 
stopped for refueling, and the veteran fell approximately six 
feet and landed on frozen ground on his tailbone and back. 
(T.4)  He then sought attention from doctors but was merely 
given some all-purpose pills. (T.5)  The veteran reported 
that since that time his back had bothered him 
intermittently, the pain would go away, but if he was bruised 
or slipped the same spot would begin hurting again. (T.6)  

At the hearing the veteran mentioned having seen a number of 
different chiropractors beginning in 1946, not long after 
service separation (T.8).  He did not identify the 
chiropractors by name however, and noted that no medical 
records were available from that period.  Two of the doctors 
had passed away, and another had kept no records on the 
veteran.(T.9.)


Analysis

The veteran contends that the RO erred in failing to grant 
service connection for a back disorder.  The Hearing 
Officer's opinion issued in February 1997 denied service 
connection for the veteran's back injury because of lack of 
evidence of a nexus between service and a present disorder. 
The veteran contends the RO erred in this determination and 
that service connection should be granted for his back 
disorder as an injury or disease incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  

The threshold question before the Board, however, is whether 
the veteran has presented a well-grounded claim for service 
connection.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well-grounded. 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Grivois v. Brown, 6 Vet.App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3rd 1464, 1467-1469 (Fed.Cir. 1997).

In general, in order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Epps a 
1468, Caluza v. Brown, 7 Vet.App. 498, 505 (1995).

Alternatively, a claim for service connection may be 
established as well grounded by presentation of sufficient 
evidence, regardless of its date, showing that the veteran 
had a chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  38 C.F.R. § 3.303(b) (1999). If the chronicity 
provision is not applicable, a claim still may be well 
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-97 
(1997).

Evidence submitted in support of a claim is presumed to be 
true for purposes of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay 
persons (i.e. persons without medical training or expertise) 
are not competent to offer medical opinions; therefore, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).

The veteran's representative argues that the RO decision is 
incorrect because the veteran was in combat and has presented 
a credible narrative of hurting his back in service.  He 
cites 38 U.S.C. § 1154(b) for the proposition that the 
presumption of service connection for disabilities incurred 
by a combat veteran can only be rebutted by clear and 
convincing evidence that this is not the case.  However, a 
recent decision from the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
is directly on point.  The Court makes clear that section 
1154(b) does not relieve the combat veteran of the duty to 
present nexus evidence or evidence of a current disability 
Kessel v. West, No. 98-772 (U.S. Vet. App. Sept. 20, 1999)(en 
banc).

The Board accepts the veteran's account of how he injured his 
back in service.  It is clear that 38 U.S.C.A. § 1154(b)(West 
1991) provides that, in the case of a veteran who engaged in 
combat with the enemy during a period of war, lay evidence of 
in-service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, nothwithstanding 
the lack of official record of such incurrence or aggravation 
during service.  See also Colette v. Brown, 82 F.3rd 389, 
392-94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d) (1999).  The 
veteran's personnel records from service include his 
Separation Qualification Record which noted that he was a 
tank driver and drove in all kinds of conditions including 
combat.  However, 38 U.S.C.A. § 1154(b) does not relieve the 
veteran of presenting competent medical evidence supporting 
the existence of a nexus between a present disability and an 
injury during service.  See also Caluza v. Brown, 7 Vet.App. 
at 507.

The veteran has satisfied two of the three requirements for a 
well grounded claim.  With respect to the first prong, the 
veteran has put forward competent medical evidence, which 
supports his claim of a current disability.  With respect to 
the second prong, incurrance of disability or injury in 
service, veteran's lay testimony that he fell off a tank in 
service is sufficient to fulfill this requirement.  However, 
because the veteran has offered no competent medical evidence 
of a nexus between his in-service back injury and his current 
back disorder, he fails to meet an essential requirement of a 
well-grounded claim.  The Board simply cannot rely solely on 
the veteran's own testimony to establish a medical nexus 
between the veteran's current back disorder and the injury.  
Brewer v. West, 11 Vet.App. 228 (1998).  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).

The veteran's contentions regarding his fall off of a tank 
and his lower back pain have been accepted; however, as a 
layperson, he is not shown to be competent to offer medical 
evidence to establish the etiology of his current back 
disorder.  His lay assertions in regard to establishing a 
nexus to service will not suffice to make his service 
connection claim for lower back pain well grounded.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 495 (1992); Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).

In view of the foregoing, the Board finds that an essential 
elements of a plausible claim for service connection for 
lower back pain, a nexus, is not present.  As such the 
veteran has not presented a well grounded claim.
 

ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for lower back pain is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

